DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is based on Applicant's argument/remarks filed on April 30, 2021, in response to the Non-Final Office Action dated February 19, 2021 and the agreement reached by both parties during the telephonic interview with Applicant's representative, Attorney Adam R. Banes (Reg. No. 60,177) on May 7, 2021.

Claims 1-17 are presented for prosecution and are allowed via the following Examiner’s Amendment.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Adam R. Banes (Reg. No. 60,177) on May 7, 2021.

The application has been amended as follows:
IN THE CLAIMS:


3. (Currently Amended) The software analysis apparatus according to claim 1, wherein the processor executes a specifying unit to extract the fixed value, and the specifying unit extracts the fixed value by using a description in the source code, the description being specified by a user.

5. (Currently Amended) The software analysis apparatus according to claim 1, wherein the processor executes a presenting and selecting unit to extract the fixed value, and the presenting and selecting unit extracts the fixed value by presenting a user with at least either one of reference statements and assignment statements in the source code and allowing the user to select [[a]]the fixed value.

12. (Currently Amended) The software analysis apparatus according to claim 1, wherein the storage apparatus saves information on the source code or information on a related document related to the source code, and the influence-by-change analyzing unit displays the information on the source code or the information on [[a]]the related document together with a software element on the display apparatus.

13. (Currently Amended) A software analysis method for software that uses a fixed value unified by a system composed of a plurality of pieces of software, the software analysis method comprising: 
	a source code acquiring step of acquiring source code of software, wherein a first set of 
	a fixed value extracting step of extracting, from communication data between the first computing device and the second computing device, the fixed value used to identify, from the plurality of entities, an entity associated with corresponding software elements, wherein the communication data has a format comprising a destination device identifier field, a field for the fixed value, and a data body; 
	a program element associating step of associating the fixed value and the corresponding software elements associated with the entity; 
	a storing step of storing, as analysis result information, the association between the fixed value and the corresponding software elements in a storage apparatus; and 
	an influence-by-change analyzing step offinding a dependency relationship between a plurality of pieces of software based on the analysis result information, 
	wherein the fixed value is a connection identifier that is given in order to identify communication content upon performing communication with other pieces of software.

15. (Currently Amended) The software analysis apparatus according to claim 1, wherein that processes data are distributed among a plurality of devices and configured to communicate using data messages via a device-to-device communication protocol in which each of the data [[message]]messages includes one of a plurality of different fixed values with each fixed value corresponding to one of a plurality of function group types, wherein the analyzing unit is configured to extract, from the source code, one of the plurality of different fixed values used to identify data and a software element forming the software, and associate the extracted fixed value with the software element forming the software.

16. (Currently Amended) The software analysis apparatus according to claim 1, wherein the analyzing unit computes association information between the fixed value and one of the plurality of pieces of software having a dependency relationship by computing a relationship strength of the one of the plurality of pieces of software with the fixed value for each of the plurality of pieces of software.

17. (Currently Amended) The software analysis apparatus according to claim 1, wherein [[the]]  a particular software element of the first set of software elements or second set of software elements includes therein a connecting point for controlling the communication, the particular software element performs communication with other software elements through the connecting point of the particular software element, and the connecting point sets the fixed value or determines the corresponding software element by using the fixed value.

END OF AMENDMENT

Allowable Subject Matter
6.	The following is Examiner’s statement of reasons for allowance: 
	The prior art of record teaches the general concepts of source code analysis (see Vangala et al. 20140013304), annotating flow graphs that identify communication content, and (see Shires et al. “Program Flow Graph Construction for Static Analysis of Explicitly Parallel Message-Passing Programs”), and distributed computing (see Graham et al. “Open MPI: A High Performance, Heterogeneous MPI”).  However, based on Applicant’s remarks and further search, Examiner has concluded that the specific claim limitations “implement a software analysis method for software that uses a fixed value unified by a system composed of a plurality of pieces of software, the software analysis method comprising:... a plurality of software elements of the first set of software elements each has a different corresponding software element in the second set of software elements, wherein each of the plurality of software elements of the first set and its corresponding software elements of the second set is associated with a different respective entity of a plurality of entities, a fixed value extracting step of extracting, from communication data between the first computing device and the second computing device, the fixed value used to identify, from the plurality of entities, an entity associated with corresponding software elements, wherein the communication data has a format comprising a destination device identifier field, a field for the fixed value, and a data body; a program element associating step of associating the fixed value and the corresponding software elements associated with the entity; a storing step of storing, as analysis result information, the association between the fixed value and the corresponding software elements in a storage apparatus; and an influence-by-change analyzing step of analyzing a dependency relationship between the plurality of pieces of software from analysis result information for source code of the plurality of pieces of software stored in the in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.  	
	Claims 1, 13, and 14 are therefore allowed.  Claims 2-12, and 15-17 are also allowed due to their respective dependence on allowable independent claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. SOUGH/SPE, AU 2192